Title: Thomas Jefferson to James Monroe, 30 October 1817
From: Jefferson, Thomas
To: Monroe, James


                    
                        Dear Sir
                        Monticello
Oct. 30. 17.
                    
                    There will be some cases wherein it will be out of my power to refuse my testimony of worth to applicants for appointment, who may request me to say to you what I know of them. to these solicitations however I shall never yield, nor become troublesome to you but where the claims on me are peculiar. I do not know whether you were acquainted with George Stevenson while he pursued in our neighborhood his course of education with his father in law the late inestimable Peter Carr. in that situation I knew him intimately as a youth of fine genius and of a generous & elevated character. he left us to try his fortune in mercantile pursuits in Baltimore under the patronage of his uncles the mr Smiths & mr Holland and of mr Buchanan. he failed; but came pure out of the trial, with the increased confidence & attachment of the mercantile body.  he proposes now to establish himself at the Havana, & will carry with him the unlimited confidence of the commercial community as well as the warmest wishes of his strong political connexions, himself having been, in the worst of times, one of the most decided republicans. the appointment of Commercial agent at the Havanna would start him on high & hopeful ground, and that he would discharge the duties of the appointment with zeal & ability his sound understanding & the integrity of his former life are pledges. these are the truths which I have to testify, and I am sure you will do on them what is most for the public good, and withe the more pleasure if, in doing that, it enables you to rehabilitate unsuccesful worth. I salute you with constant affection & respect.
                    
                        Th: Jefferson
                    
                